DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
Regarding Prior Art Leppanen, Applicant argues:
Leppanen is directed to browsing mediated reality content by displaying a panoramic menu with a simultaneously displayed first panoramic menu item and second panoramic menu item. Id at Abstract. In relevant part to the citations used by the Action, Leppanen moves the user's field of view within the mediated reality represented by the panoramic menu items. E.g., FIG. 12 and ,-i,i [0021], [0129]-[0132]. Indeed, a review of FIGS. IA-IC and 2A-2C illustrates this because the position of the objects does not change, only the user's field of view.
As would be readily understood by one of ordinary skill in the art, merely rotating a field of view within virtual reality does not meet the broadest reasonable interpretation of the claim language. That is, rotating an object is not equivalent to rotating one's view of the object. This can be clearly seen using a hypothetical -the undersigned spinning in circles using his office chair. In this example, while questions may be raised about his sanity, no one would assert that he is rotating the plurality of papers on his desk with the plurality of monitors on his desk despite those objects spinning through his field of view at an ever-increasing pace.

Examiner respectfully disagrees.  Applicant’s misconstrues examiner’s position.   In the above argument, Applicant points out that the rotation of the user’s field of view does not equate rotating an object.   Examiner interprets moving the user’s field of view using a head-mounted apparatus 33 is no different from using a remote control to navigate and move through menus.  Additionally, previously cited Para 0131 states, “the processor 40 moves the second panoramic menu item 102 by causing it to rotate in the azimuthal dimension ø as indicated by the arrow labelled with the reference numeral 112 in FIG. 12.”  As a result, the user’s moving field of view is interpreted as a tool to navigate through the menus, wherein the processor is actually the one rotating the menus.   Therefore, Examiner maintains Leppanen’s feature of rotating multiple panoramic menus to view different menu items via a head mounted apparatus teaches applicant’s feature of causing the rotation of a plurality of media identifiers such that the identifiers change along a circular path.

Applicant argues, the amended portion:
Amended claim 1 also recites, inter alia, "wherein rotating the second plurality of media identifiers comprises synchronizing rotation of the second plurality of media identifiers with the first plurality of media identifiers wherein the second plurality of media identifiers are rotated in an opposite direction of the first plurality of media identifiers."

Applicant does not argue the independent claim prior art regarding this feature.  Examiner notes that this amended feature is still taught by the combination teachings of Tu and Leppanen.  The feature is directed towards the synchronization of rotating a first set of identifiers and a second set of identifiers, wherein they rotate in opposite directions.  Previously cited Para 0131 and Fig. 12 of Lepannen may still be relied upon to teach this feature, wherein as the user’s field of view changes, in response, the processor moves the second panoramic menu item 102 in the 112 direction, while the third panoramic menu item 103 moves in the opposite direction of 113.  This will be presented in the rejection below as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu ("Tu" US 20060136246), and further in view of Leppanen et al. (“Leppanen” US 20180188801).

Regarding claim 1, Tu teaches a user equipment device comprising: 
display generator circuitry configured to generate for display: [Tu – Para 0033-0034, Fig. 2-7: teaches multimedia processing apparatus 102 configured to generate for display a guide/menu]
a first plurality of media identifiers, [Tu – Para 0037-0040, Figs. 3-7: teaches category icon array (304, 404, 504, 604, 704) comprises a first plurality of media identifiers such as video, TV, DVD, Web, etc., wherein each of the first plurality of media identifiers corresponds to an icon for first of a first plurality of category icons of the first shape]
a second plurality of media identifiers, wherein the second plurality of media identifiers is representative of a group indicated by a first media identifier, and [Tu - Para 0054, 0055, 0060, Figs. 4-7: teaches second shape of selected category icon (418, 518, 618, 718) comprising a second plurality of media identifiers in column (406, 506, 606, 706), wherein the plurality of media identifiers in column is representative of a group indicated by a first media identifier (TV) corresponding to a first icon of plurality of icons on the column associated with the selected TV category, each of the second plurality of media identifiers in the column (406, 506, 606, 706) correspond to an icon of a second plurality of icons of the second shape of column (406, 506, 606, 706)]
a third plurality of options with respect to a media asset indicated by a second media identifier; and [Tu – Para 0057, 0060, Figs. 4-7: teaches shape comprising third plurality of options such as A, B, C, D, with respect to a media asset indicated by a second media identifier (sports/football) corresponding to a second icon (sports icon of the second plurality of icons]
control circuitry configured to: 
upon input indicating that the first plurality of media identifiers is to be moved/scrolled, [Tu – Para 0039, 0040, and 0054, Figs. 2-7: teaches Control circuity in processing apparatus 102 configured to: allow category icons 312-324 to be moved or scrolled across the menu screen 302 (e.g. see 330) by horizontally moving the button/joystick on the controller]
Tu teaches input for moving/scrolling the first plurality of media identifiers, but does not explicitly teach upon input indicating that the first plurality of media identifiers is to be rotated, cause the display generator circuitry to rotate the second plurality of media identifiers with the first plurality of media identifiers, such that a position of each of the first plurality of media identifiers changes along a first circular path while continuing to be generated for display and a position of each of the second plurality of media identifiers changes along a second circular path while continuing to be generated for display. 
wherein rotating the second plurality of media identifiers comprises synchronizing rotation of the second plurality of media identifiers with the first plurality of media identifiers wherein the second plurality of media identifiers are rotated in an opposite direction of the first plurality of media identifiers.

However, Leppanen teaches upon input indicating that the first plurality of media identifiers is to be rotated, cause the display generator circuitry to rotate the second plurality of media identifiers with the first plurality of media identifiers, such that a position of each of the first plurality of media identifiers changes along a first circular path while continuing to be generated for display and a position of each of the second plurality of media identifiers changes along a second circular path while continuing to be generated for display. [Leppanen – Para 0113, 0135: teaches the apparatus 30 may enable the user 82 may identify that an object is of interest by enabling the user 82 to select an object using an alternative method of user input. Para 0130, 0131, 0146, 0106, Fig. 8a, 11-13: teaches based on the determination of the object of interest in panoramic menu item 101 which may be rotated and selected in a cylindrical co-ordinate system 200, panoramic menu items 102 and 103 may rotate in azimuthal directions 112 and 113]
wherein rotating the second plurality of media identifiers comprises synchronizing rotation of the second plurality of media identifiers with the first plurality of media identifiers wherein the second plurality of media identifiers are rotated in an opposite direction of the first plurality of media identifiers. [Leppanen – Para 0131, Fig. 12: teaches a determination of an object of interest 80, and in response, the processor 40 moves the second panoramic menu item 102 by causing it to rotate in the azimuthal dimension ø as indicated by the arrow labelled with the reference numeral 112.  The processor 40 also moves the third panoramic menu item 103 by causing it to rotate in the azimuthal dimension ø in as indicated by the arrow labelled with the reference numeral 113]
Tu and Leppanen are analogous in the art because they are from the same field of browsing content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu’s menu system in view of Leppanen to rotatable menus for the reasons of improving user experience by providing the user with an efficient, intuitive way of browsing through and selecting mediated reality content [Para 0030].

Regarding claim 8, Tu and Leppanen teaches the device of claim 1, wherein the first plurality of media identifiers corresponds to a plurality of categories of media assets, and wherein the second plurality of media identifiers corresponds to a plurality of subcategories of media assets. [Tu – Para 0055: discloses for a selected channel icon 450 in an attention area 410, the guide displays a program entry list 452 including a series of program entries 454 and corresponding program times 456. A program entry 454 provides the name of a television program that will be available (e.g., broadcast for viewing) on the channel corresponding to the selected channel icon 450 at the time indicated by the program time 456 corresponding to that entry 454.  Fig. 4-7: suggests a different set of content (items 452, 552, 652, 752) for each selected channel (item 450, 550, 650, 750)]

Regarding claim 10, Tu and Leppanen teaches the device of claim 1, wherein: 
the first plurality of media identifiers corresponds to a plurality of channels, 
the second plurality of media identifiers corresponds to a plurality of programs, and 
the third plurality of options corresponds to a plurality of program actions.  [Tu – Para 0022: discloses one category is television programs. When the user selects the television program category icon, the system displays a vertical column of icons corresponding to respective television channels. The user selects a channel by moving a selection box along the column of icons, similar to selecting a category. When the user selects one of the channel icons, the system displays a vertical list of times and programs corresponding to the selected channel. The user selects a program by moving a selection box among the list of programs. When the user selects a program, the system displays options (e.g., at the bottom of the screen) available with corresponding buttons to press to access the options, such as to display additional information about the program by pressing button 1, to begin displaying the program (if it is available) by pressing button 2, or to record the program (e.g., store the audio and video data for the program in storage of the system) by pressing button 3.]

In regards to Method claims 11, 18, and 20, claim(s) 11, 18, and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Device claims 1, 8, and 10. 
Therefore, claim(s) 11, 18, and 20 is/are subject to rejections under the same rationale as applied hereinabove for claims 1, 8, and 10.

Regarding claim 33, Tu and Leppanen teaches the device of claim 1, wherein the first plurality of media identifiers is to be rotated about a first apparent axis and the second plurality of media identifiers is rotated about second apparent axis, the first apparent axis being different from the second apparent axis.  [Tu – Para 0040: teaches moving or scrolling across the menu screen 302 horizontally, e.g. 330.  Para 0050: teaches additional video content icons representing other video content files can be made visible by scrolling the icons up or down, as shown at 332]

In regards to Method claims 34, claim(s) 34 recite(s) limitations that is/are similar in scope to the limitations recited in Device claims 33. 
Therefore, claim(s) 34 is/are subject to rejections under the same rationale as applied hereinabove for claims 33.

Claims 2-7, 9, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu and Leppanen as applied to claim 1 above, and further in view of Miyajima et al. ("Miyajima" US 20140068435).

Regarding claim 2, Tu and Leppanen teaches the device of claim 1, wherein the display generator circuitry is further configured to generate for display: 
wherein the input indicating that the first plurality of media identifiers is to be rotated is input indicating that the first shape is to be scrolled; [Leppanen – Para 0113, 0135: teaches the apparatus 30 may enable the user 82 may identify that an object is of interest by enabling the user 82 to select an object using an alternative method of user input.]
wherein the first shape further comprises a first selection position, wherein the first icon corresponding to the first media identifier is in the first selection position, and [Tu – Para 0054, Fig. 4: discloses a user accesses the guide by selecting the television category icon 418 in the category icon array 404.]
wherein the second shape further comprises a second selection position, wherein the second icon corresponding to the second media identifier is in the second selection position.  [Tu – Fig. 4-6: suggests the selected category icon item (items 418, 518, 618, and 718) may correspond to channels, time slots, genres, or program ratings]
Tu and Leppanen teach pluralities of media identifiers, but does not explicitly teach a first gear shape comprising the first plurality of media identifiers, wherein each of the first plurality of media identifiers corresponds to a cog of a first plurality of cogs of the first gear shape; 
a third gear shape comprising the third plurality of options; 

However, Miyajima teaches a first gear shape comprising the first plurality of media identifiers, wherein each of the first plurality of media identifiers corresponds to a cog of a first plurality of cogs of the first gear shape; 2Application No.: 16/143,174Docket No.: 003597-1941-101 Final Office Action dated June 28, 2021 
[Miyajima - Para 0136, 0171-0172, 0174-0175, Figs. 12, 18-20, 27-31: teaches each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape]
Reply to Final Office Action dated September 28, 2021 a second gear shape comprising the second plurality of media identifiers, wherein each of the second plurality of media identifiers corresponds to a cog of a second plurality of cogs of the second gear shape; 
[Miyajima - Para 0136, 0171-0172, 0174-0175, Figs. 12, 18-20, 27-31: teaches each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape]
a third gear shape comprising the third plurality of options; [Miyajima - Para 0136, 0171-0172, 0174-0175, Figs. 12, 18-20, 27-31: teaches each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape]
Tu, Leppanen, and Miyajima are analogous in the art because they are from the same field of user interfaces [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu and Leppanen’s menu system in view of Miyajima to hear shapes on screen for selection for the reasons of yielding predictable results of providing user with simple operations [Para 0001].

Regarding claim 3, Tu, Leppanen, and Miyajima teaches the device of claim 2, wherein the display generator circuitry is further configured to generate for display: 
a fourth shape, of a size smaller than the first shape, overlaying the first shape, the fourth shape comprising the first media identifier of the first plurality of media identifiers, and [Miyajima – Para 0173-0175: discloses playback of the tune corresponding with the tune gear 304-4 (playback tune B) has been started by placing the tune gear 304-4 on the placeholder 302B while the playback tune A corresponding to the tune gear 304-1 that is placed on the placeholder 302A is being played.  Examiner interprets this as a selection of a smaller shaped gear that overlays on a bigger gear]
a fifth shape, of a size smaller than the second shape, overlaying the second shape, the fifth shape comprising the second media identifier of the second plurality of media identifiers. [Miyajima – Para 0173-0175: discloses playback of the tune corresponding with the tune gear 304-4 (playback tune B) has been started by placing the tune gear 304-4 on the placeholder 302B while the playback tune A corresponding to the tune gear 304-1 that is placed on the placeholder 302A is being played.  Examiner interprets this as a selection of a smaller shaped gear that overlays on a bigger gear]

Regarding claim 4, Tu, Leppanen, and Miyajima teaches the device of claim 3, wherein the first gear shape, the second gear shape, and the third gear shape are of a first size, and wherein the fourth gear shape and the fifth gear shape are of a second size smaller than the first size. [Miyajima – Para 0173-0175: discloses playback of the tune corresponding with the tune gear 304-4 (playback tune B) has been started by placing the tune gear 304-4 on the placeholder 302B while the playback tune A corresponding to the tune gear 304-1 that is placed on the placeholder 302A is being played.  Examiner interprets this as a selection of a smaller shaped gear that overlays on a bigger gear]

Regarding claim 5, Tu, Leppanen, and Miyajima teaches the device of claim 3, wherein the control circuitry is further configured, further upon the input indicating that the first gear shape is to be rotated, to: 
based on the rotation of the first gear shape, cause the display generator circuitry to update the fourth gear shape based on an updated first media identifier of the first gear shape, and [Tu – Para 0040: discloses the category icons 312-324 can be moved or scrolled across the menu screen 302 (e.g., see 330) by horizontally moving the button/joystick on the controller 114. A particular category icon, for example, a video icon 316 in FIG. 3, can be selected by moving the icon 316 into the center area 308 of the menu screen 302.] 
based on the rotation of the second gear shape, cause the display generator circuitry to update the fifth gear shape based on an updated second media identifier of the second gear shape. [Tu – Para 0040: discloses the category icons 312-324 can be moved or scrolled across the menu screen 302 (e.g., see 330) by horizontally moving the button/joystick on the controller 114. A particular category icon, for example, a video icon 316 in FIG. 3, can be selected by moving the icon 316 into the center area 308 of the menu screen 302.] 
[Miyajima - Para 0136, 0171-0172, 0174-0175, Figs. 12, 18-20, 27-31: teaches each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape]

Regarding claim 6, Tu, Leppanen, and Miyajima teaches the device of claim 2, wherein the control circuitry is further configured, based on the rotation of the first gear shape, to: 
select an updated first media identifier of the first plurality of media identifiers of the first gear shape; 
determine, based on the updated first media identifier, a fourth plurality of media identifiers that are representative of a group indicated by the updated first media identifier; and [Tu – Fig. 4-6: suggests the selected category icon item (items 418, 518, 618, and 718) may correspond to channels, time slots, genres, or program ratings]
cause the display generator circuitry to generate for display the second gear shape with the fourth plurality of media identifiers replacing the second plurality of media identifiers. [Tu – Para 0055: discloses for a selected channel icon 450 in an attention area 410, the guide displays a program entry list 452 including a series of program entries 454 and corresponding program times 456. A program entry 454 provides the name of a television program that will be available (e.g., broadcast for viewing) on the channel corresponding to the selected channel icon 450 at the time indicated by the program time 456 corresponding to that entry 454.  Fig. 4-7: suggests a different set of content (items 452, 552, 652, 752) for each selected channel (item 450, 550, 650, 750)]
[Miyajima - Para 0136, 0171-0172, 0174-0175, Figs. 12, 18-20, 27-31: teaches each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape]

Regarding claim 7, Tu, Leppanen, and Miyajima teaches the device of claim 6, wherein the control circuitry is configured, when determining the fourth plurality of media identifiers that are representative of the group indicated by the updated first media identifier, to: 
determine whether the first gear shape has stopped rotating; [Miyajima – Para 0275: discloses the display unit 215 stops rotation of the placeholder corresponding to the audio data of which playback has been stopped, under control of the display control unit 232.  Therefore, the rotation stops in response to a stopped command]
in response to determining that the first gear shape has stopped rotating, detect a third cog corresponding to the updated first media identifier is in the first selection position; 
transmit a request for the fourth plurality of media identifiers, wherein the request comprises the updated first media identifier; and 
receive, in response to the request, the fourth plurality of media identifiers. [Tu – Para 0040: discloses the category icons 312-324 can be moved or scrolled across the menu screen 302 (e.g., see 330) by horizontally moving the button/joystick on the controller 114. A particular category icon, for example, a video icon 316 in FIG. 3, can be selected by moving the icon 316 into the center area 308 of the menu screen 302.  Para 0043: discloses In FIG. 3, the video content array 306 is displayed by moving the video icon 316 into the center area 308 of the menu screen 302. The selection of other category icons displays content icon arrays for other content files.]
[Miyajima - Para 0136, 0171-0172, 0174-0175, Figs. 12, 18-20, 27-31: teaches each gear shape comprising plurality of items information, each item of plurality of items such as master beat, master tempo. correspond to a cog of plurality of cogs of each gear shape]

Regarding claim 9, Tu, Leppanen, and Miyajima teaches the device of claim 2, wherein the first plurality of media identifiers corresponds to a plurality of categories of media assets, and wherein the second plurality of media identifiers corresponds to a plurality of subcategories of media assets, and wherein the control circuitry is further configured to: [Tu – Para 0037-0040, Figs. 3-7: teaches category icon array (304, 404, 504, 604, 704) comprises a first plurality of media identifiers such as video, TV, DVD, Web, etc., wherein each of the first plurality of media identifiers corresponds to an icon for first of a first plurality of category icons of the first shape. Para 0054, 0055, 0060, Figs. 4-7: teaches second shape of selected category icon (418, 518, 618, 718) comprising a second plurality of media identifiers in column (406, 506, 606, 706), wherein the plurality of media identifiers in column is representative of a group indicated by a first media identifier (TV) corresponding to a first icon of plurality of icons on the column associated with the selected TV category, each of the second plurality of media identifiers in the column (406, 506, 606, 706) correspond to an icon of a second plurality of icons of the second shape of column (406, 506, 606, 706)]
retrieve, from a database, the plurality of categories of media assets; [Tu – Para 0033: discloses the decoder 232 decodes input data received from the data I/O unit 200 or the storage unit 208. Thus, the input data may include broadcast content, movie, and music.]
determine the first media identifier corresponding to the first cog corresponds to a first category of the plurality of categories; [Miyajima - Para 0136, Fig. 12: discloses the main power gear 301, as shown with the arrow A1, rotates clockwise.  To be more specific, each cog of the main power gear 301 represents a beat]
retrieve, from the database, the plurality of subcategories, wherein the plurality of subcategories corresponds to the first category; and [Tu – Para 0038: discloses the two-dimensional array includes a category icon array 304 arranged as a row in a horizontal direction, and a content icon array 306 arranged as a column in a vertical direction.  The content icon array 306 includes a plurality of content icons.]
cause the display generator circuitry to generate for display the plurality of categories on the first gear shape and the plurality of subcategories on the second gear shape. [Tu – Figs. 3-7: suggests display of an array of subcategories (items 306, 406, 506, 606, 706) based on the selected main category (items 304, 404, 504, 604, 704)]

In regards to Method claims 12-17 and 19, claim(s) 12-17 and 19 recite(s) limitations that is/are similar in scope to the limitations recited in Device claims 2-7 and 9. 
Therefore, claim(s) 12-17 and 19 is/are subject to rejections under the same rationale as applied hereinabove for claims 2-7 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426


/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426